Exhibit 10.01

 

ENSERVCO CORPORATION

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), effective June 22, 2016, is by and
between the following parties:

 

Company:

 

Enservco Corporation, a Delaware corporation, and

 

Executive:

 

Rick D. Kasch, an individual resident of the state of Colorado.

 

Background

 

A.

In order to induce Executive to serve as the Company’s Chief Executive Officer
and President, the Company desires to provide Executive with compensation and
other benefits on the terms and conditions contained in this Agreement.

 

B.

Executive is willing to accept such employment and perform services for the
Company on the terms and conditions contained in this Agreement.

 

Agreement

 

In consideration of the mutual promises and consideration described below, the
parties agree as follows:

 

1.

Employment. Subject to the terms and conditions of this Agreement, the Company
and Executive agree to enter into an employment relationship whereby Executive
will serve as the Company’s Chief Executive Officer and President. Executive
will report to the Company’s Board of Directors. Executive will have such
responsibilities and authority as are consistent with the offices of Chief
Executive Officer and President and as may be determined from time to time by
the Company’s Board of Directors. Executive is required to devote all of
Executive’s working time and efforts to the performance of services for the
Company. All Company performance will be to the best of Executive’s ability.
Executive currently serves, and may (in the discretion of the Board of
Directors) continue to serve as Chairman of the Board of Directors.

 

2.

Term of Employment. Executive’s term of employment under this Agreement will
commence on the date hereof and continue until June 30, 2017, and on a
year-to-year basis thereafter ending each June 30 thereafter (the “Term”),
unless: (i) the Company provides the Executive with a notice of non-renewal not
less than 60 days before the last day of the then-current Term (as then
effective); or (ii) the Agreement is otherwise terminated as described in
Section 5 hereof.

 

 

 
1

--------------------------------------------------------------------------------

 

 

3.

Compensation.

 

 

a.

Base Salary. The Company will pay Executive during the Term an annual base
salary of at least equal in amount to that being paid on the date of this
Agreement, and which may be adjusted from time to time by the independent
members of the Board of Directors or Compensation Committee of the Board of
Directors, if any.

 

 

b.

Bonus. Executive will be eligible each year for a discretionary bonus in
addition to Executive’s Base Salary, which will be awarded in such amounts as
the Company’s board of directors will determine and based upon Executive’s
individual performance and the Company’s financial performance; provided,
however, that with the approval of the Company’s board of directors, the Company
may establish a formula-based bonus for Executive calculated from Company’s
financial performance. Such bonus for any year, if any, will be paid during the
90-day period beginning February 1 of the year immediately after the year for
which the bonus was earned. Payment during the 90-day period will be made after
Audit Committee approval of year end financials.

 

 

c.

Equity Awards. Subject to and in accordance with the Company’s 2010 Stock
Incentive Plan or any similar plan as the Company may adopt from time to time,
the Company may grant to Executive long term incentives from time to time in the
form of restricted cash settled payments or restricted equity subject to certain
vesting requirements pursuant to its long term incentive program. The exercise
price of any stock options so awarded will be equal to the closing price on the
date of grant, and such options will include a cashless exercise option and a
term of no less than five years from the date of grant.

 

 

d.

Withholding. All payments to Executive under this Agreement will be subject to
withholding as required by law.

 

4.

Employee Benefits.

 

 

a.

Benefit Plans. During the Term, the Company will provide Executive with coverage
under all employee benefit plans available to the Company’s senior executives to
the extent permitted under any such employee benefit plan and in accordance with
the terms thereof. In addition, should the employee elect to be covered by
Medicare and related plans, the Company shall pay the applicable premium for
coverage at no more than the same rate it pays for the Company’s employee
benefit plans.

 

 

b.

Automobile. The Company will provide Executive with an automobile allowance of
$1,400 per month for one year, following which Executive’s Base Salary will be
increased by this amount and the allowance discontinued.

 

 

c.

Vacation. During the term of Executive’s employment under this Agreement,
Executive will be entitled to take four weeks of paid vacation per calendar year
as well as sick leave consistent with the Company’s policy in effect at the
time. Executive will not take vacations at times or in amounts that would
materially affect Executive’s ability to perform his work duties. Up to 15 days
of Executive’s paid vacation may be rolled-over each year. Executive will be
entitled to payment for any unused vacation days upon termination of Executive’s
employment with Company.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

d.

Expenses. Executive is authorized to incur reasonable expenses in carrying out
his duties and responsibilities under this Agreement, including the Employee’s
automobile expenses, such as fuel and maintenance costs associated with his use
of his vehicle for Company business during his employment. The Company will
reimburse Executive for such expenses upon presentation by Executive from time
to time of appropriately itemized and approved accounts of such expenditures
consistent with the Company’s policies and practices.

 

5.

Termination of Employment.

 

 

a.

Termination Without Cause. If Executive’s employment is terminated by the
Company (other than for Cause), Executive will be entitled to all accrued and
unpaid Base Salary, accrued prior year bonuses and other accrued benefits and
expense reimbursements through the date of termination, plus he will be entitled
to receive the following severance benefits:

 

 

(i)

Executive will be entitled to receive a severance amount equal to his then
current Base Salary, plus his then current automobile allowance, if any, for a
period of eighteen (18) months from the date of termination, plus a bonus equal
to the greater of (a) the Executive’s most recent annual bonus or (b) six (6)
months of Base Salary, both to be paid within 5 business days from the date of
termination; and

 

 

(ii)

Company will provide Executive with the same or similar health care benefits
(including life, dental and vision, if any) as provided to Executive at the time
of termination, such health care benefits to be provided for a period of 18
months from the date of termination; and

 

 

(iii)

All non-vested equity awards granted to Executive will immediately vest and will
be exercisable for a period of three months following such termination in
accordance with the Company’s 2010 Stock Incentive Plan or any similar plan as
the Company may adopt from time to time which such equity award was granted
under.

 

For purposes of this Agreement: (i) any material reduction in the Executive’s
responsibilities, duties, title or compensation of the Executive without the
Executive’s written consent, or (ii) if the Company gives notice to the
Executive that it will not renew this Agreement pursuant to Section 2 hereof,
shall be deemed an Effective Termination Without Cause.

 

Upon termination of Executive’s employment without cause or upon the Executive’s
resignation as a result of an Effective Termination Without Cause, except for
the obligations set forth in this subsection a., the obligations of the Company
to make any further payments or to provide any further benefits to Executive
under this Agreement will cease and terminate.

 

 

 
3

--------------------------------------------------------------------------------

 

 

If the independent members of the Board of Directors unanimously determine, at
their sole election, that the Executive has materially not met his obligations
as set forth in (1) above, but not to the full extent required to trigger
termination for cause as defined in 5(d), then termination of the Executive will
be deemed to be a resignation and governed under the terms of subsection 5b.

 

 

b.

Termination By Resignation. If Executive resigns other than due to an Effective
Termination Without Cause, Executive will be entitled to receive only accrued
but unpaid Base Salary, accrued unpaid prior year bonuses and accrued benefits
(including vested equity awards) through the effective date of Executive’s
resignation.

 

Upon termination of Executive’s employment by resignation, the obligations of
the Company under this Agreement to make any further payments or to provide any
further benefits to Executive will cease and terminate.

 

 

c.

Termination Following a Change of Control Event.

 

 

(i)

For purposes of this Agreement, a “Change of Control Event” shall mean any of
the following:

 

 

(1)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 40% of the total
voting power represented by the Company’s then outstanding voting securities; or

 

 

(2)

A merger or consolidation of the Company whether or not approved by the Board of
Directors of the Company, other than a merger or consolidation that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 60% of the total voting
power represented by the voting securities of Company or such surviving entity
(or the parent of any such surviving entity) outstanding immediately after such
merger or consolidation, or a change in the ownership of all or substantially
all of Company’s assets to a person not related (within the meaning of income
tax Regulations Section 1.409A-3(i)(5)(vii)(b)) to the Company; or

 

 

(3) 

The replacement during any 12-month period of a majority of the members of the
Board of Directors of Company with directors whose appointment or election was
not endorsed by a majority of the members before the date of the appointment or
election.

 

 

 
4

--------------------------------------------------------------------------------

 

 

 

(ii)

If Executive’s employment is terminated by the Company or Executive resigns due
to an Effective Termination Without Cause (in either case, within 18 months
following a Change of Control Event), Executive will be entitled to all accrued
and unpaid Base Salary, accrued prior year bonuses and other accrued benefits
through the date of termination, plus he will be entitled to receive the
following severance benefits:

 

 

(1)

Executive will be entitled to receive (i) twenty-four (24) months of his then
Base Salary; plus (ii) a bonus equal to the greater of (a) the sum of
Executive’s two most recent annual bonuses, or (b) twelve (12) months of his
then current Base Salary; plus (iii) eighteen (18) months of his auto allowance,
if any, - all to be paid within five days from the date of termination.

 

 

(2)

Executive will be entitled to receive the benefits described in 5(a)(ii) above;
and

 

 

(3)

All non-vested equity awards granted to Executive will immediately vest and be
exercisable for the longer of three months following the date of such
termination of employment or (if longer) the period set forth for the exercise
of any such options held by any employee in the agreement accomplishing the
Change of Control Event where such employee does not continue to be employed
following such Change of Control Event.

 

Upon termination of Executive’s employment resulting from a Change of Control
Event, except for the obligations set forth in this subsection c., the
obligations of the Company under this Agreement to make any further payments or
to provide any further benefits to Executive will cease and terminate.

 

 

d.

Termination For Cause. The Company will have the right to terminate the
employment of Executive for Cause. In the event that Executive’s employment is
terminated by the Company for Cause, Executive will be entitled to receive only
accrued but unpaid Base Salary and accrued benefits (including vested options)
through the date of termination. Executive will not be entitled to any bonus
payments or severance payments unless agreed to in writing by the Company. As
used in this Agreement, the term “Cause” means as a result of (i) any material
breach of any material written policy of the Company; (ii) conduct involving
moral turpitude, including, but not limited to, misappropriation or conversion
of assets of the Company (other than minor and immaterial assets) to or for the
Executive’s personal gain; (iii) Executive’s conviction of, or entry of a plea
of nolo contendere to, a felony; and (iv) a material breach of this Agreement.

 

 

 
5

--------------------------------------------------------------------------------

 

 

Upon termination of Executive’s employment for Cause, except as set forth in
this subsection d., the obligations of the Company under this Agreement to make
any further payments or to provide any further benefits to Executive will cease
and terminate.

 

 

e.

Permanent Disability. If Executive is unable to engage in the activities
required by Executive’s job by reason of any medically determined physical or
mental impairment which has lasted for a continuous period of not less than six
consecutive months (“Permanent Disability”), the Company or Executive may
terminate Executive’s employment on written notice thereof, and Executive will
receive accrued but unpaid Base Salary and accrued benefits (including vested
options) through the date of termination and/or any payments under applicable
employee benefit plans or programs including those that may have accrued to
Executive as a result of subsection 5.a. above.

 

Upon termination of Executive’s employment by Permanent Disability, except as
set forth in this subsection e., the obligations of the Company to make any
further payments or to provide any further benefits to Executive will cease and
terminate.

 

 

f.

Death. In the event of Executive’s death during the Term, Executive’s estate or
designated beneficiaries will receive or commence receiving, as soon as
practicable, accrued but unpaid Base Salary through the date of death and any
payments under applicable employee benefit plans or programs including those
that may have accrued to Executive as a result of subsection 5.a. above and
including any vested equity awards.

 

Upon termination of Executive’s employment by death, except as set forth in this
subsection f., the obligations of the Company under this Agreement to make any
further payments or to provide any further benefits to Executive will cease and
terminate.

 

6.

Nondisclosure of Confidential Information. During Executive’s employment, and
for a period of two years thereafter, Executive will not, without the prior
written consent of the Board of Directors, use, divulge, disclose or make
accessible to any other person, firm, partnership, corporation or other entity
any Confidential Information pertaining to the business of the Company or any of
its affiliates, except (a) while employed by the Company, in the business of and
for the benefit of the Company, or (b) as required by law. “Confidential
Information” includes without limitation non-public information concerning the
financial data, business plans, product development (or other proprietary
product data), customer lists, marketing, acquisition and divestiture plans and
other non-public, proprietary and confidential information of the Company.
Executive or his legal representatives, heirs or designated beneficiaries must
return all Confidential Information within 15 days of the termination of
Executive’s employment for any reason. Executive acknowledges that this Section
6 survives the termination of Executive’s employment and is enforceable by the
Company at any time, regardless of whether the Executive continues to be
employed by the Company.

 

 

 
6

--------------------------------------------------------------------------------

 

 

7.

Non-Competition and Non-Solicitation.

 

 

a.

From the date hereof through the Term or, in the event Executive’s employment is
terminated, from the date hereof through the first anniversary of Executive’s
termination of employment with the Company, Executive agrees that, without the
prior written consent of the Board of Directors, he will not (i) engage in or
have any direct interest in, as an employee, officer, director, agent,
subcontractor, consultant, security holder, partner, creditor or otherwise, any
business in competition with the Company other than as a 10% or less equity
stakeholder; (ii) cause or attempt to cause any person who is, or was at any
time during the six months immediately preceding the termination of Executive,
an employee of the Company to leave the employment of the Company; or (iii)
solicit, divert or take away, or attempt to take away, the business or patronage
of any client, customer or account, or prospective client, customer or account,
of the Company.

 

 

b.

For purposes of this Section 7, a business will be deemed to be in competition
with the Company if it is in the business of providing services to oil and/or
gas production companies similar to those provided by the Company at the time of
Executive’s termination.

 

 

c.

Executive acknowledges that this Section 7 survives the termination of
Executive’s employment and is enforceable by the Company at any time, regardless
of whether the Executive continues to be employed by the Company.

 

 

d.

Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances with respect to both scope and
duration, and further agree that if in the opinion of any court of competent
jurisdiction such restraint is not reasonable in any respect, such court will
have the right, power and authority to excise or modify such provision or
provisions of this covenant as to the court will appear not reasonable and to
enforce the remainder of the covenant as so amended.

 

 

e.

Executive agrees that any breach of the covenants contained in this Section 7
would irreparably injure the Company. Accordingly, Executive agrees that the
Company may, in addition to pursuing any other remedies it may have in equity,
obtain an injunction against Executive from any court having jurisdiction over
the matter restraining any further violation of this Agreement by Executive and
cease making any payments otherwise required by this Agreement.

 

8.

Ownership of Intellectual Property. Executive acknowledges and agrees that all
intellectual property created, acquired, adapted, modified or improved, in whole
or in part, by or through the efforts of Executive during the course of his
employment by the Company, including without limitation all copyrights, patents,
trademarks, service marks, trade secrets, know-how or other work product in any
way related to the Company’s operations and activities, are works for hire and
are owned exclusively by the Company, and Executive hereby disclaims any right
or interest in or to any such intellectual property.

 

 

 
7

--------------------------------------------------------------------------------

 

 

9.

Property of the Company. Upon any termination of Executive’s employment,
Executive agrees to return to the Company any and all records, files, notes,
memoranda, reports, work product and similar items, and any manuals, drawings,
sketches, plans, tape recordings, computer programs, disks, cassettes and other
physical representations of any information, relating to the Company, or any of
its affiliates, whether or not constituting Confidential Information. Executive
also agrees to return to the Company any other property belonging to the
Company, including but not limited to any laptop computer, no later than the
date of Executive’s termination from employment for any reason. Executive
acknowledges and agrees that retaining any copies of Confidential Information
will be deemed to be the misappropriation of the property of the Company.

 

10.

Section 280G Safe Harbor Cap. If it shall be determined that any payment or
distribution or any part thereof of any type to or for the benefit of Executive
whether pursuant to this Agreement or any other agreement between Executive and
the Company, or any person or entity that acquires ownership or effective
control of the Company, or ownership of a substantial portion of the Company’s
assets (within the meaning of Section 280G of the Code) whether paid or payable
or distributed or distributable pursuant to the terms of the Agreement or any
other agreement, (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
payment to Executive after reducing Executive’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including the Excise Tax) payment
to Executive without such reduction.

 

The reduction of the amounts payable hereunder, if applicable, shall be made by
reducing payments that trigger the excise tax, and such reductions will be first
the payment made pursuant to the Agreement and then to payments pursuant to any
other agreements that are not subject to Section 409A of the Code, and finally
to payments pursuant to any other agreements that are subject to Section 409A of
the Code, provided that Executive shall have no ability to designate the order
of such reductions. All mathematical determinations, and all determinations as
to whether any of the Total Payments are “parachute payments” (within the
meaning of Section 280G of the Code), that are required to be made under this
Section 10, including determinations as to whether the Total Payments to
Executive shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”).

 

If the Accounting Firm determines that the Total Payments to Executive shall be
reduced to the Safe Harbor Cap (the “Cutback Payment”) and it is established
pursuant to a final determination of a court or an Internal Revenue Service (the
“IRS”) proceeding which has been finally and conclusively resolved, that the
Cutback Payment is in excess of the limitations provided in this Section 10
(such excess amount hereinafter referred to as an “Excess Payment”), such Excess
Payment shall be deemed for all purposes to be an overpayment to Executive made
on the date such Executive received the Excess Payment. The Company or
Executive, as applicable, shall notify the other within 30 days of its receipt
of such final determination of the amount of the Excess Payment, along with a
copy of the final determination, and Executive shall repay the Excess Payment
amount to the Company within 30 days of such notification; provided, however, if
Executive shall be required to pay an Excise Tax by reason of receiving such
Excess Payment (regardless of the obligation to repay the Company), Executive
shall provide the Company with written evidence of such requirement to pay an
Excise Tax amount, and shall then be required to repay the Excess Payment
reduced by such Excise Tax amount (or if already paid by Executive, the Company
shall reimburse Executive within 10 days of proof of payment).

 

 

 
8

--------------------------------------------------------------------------------

 

 

11.

Repayment Provisions. If the Company is required to prepare an accounting
restatement due to noncompliance with any financial reporting requirement under
United States securities laws, then Company will have the right to require
Executive to reimburse the Company for (a) any bonus or other incentive-based or
equity-based compensation received by Executive from the Company during the
12-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurs) of the financial
documents embodying such financial reporting requirement, (b) any profits
realized by the Executive from the sale of securities of Company during such
12-month period and (c) such other incentive-based compensation as may be
specified by applicable law, regulation or listing standard.

 

12.

Miscellaneous.

 

 

a.

All notices and other communications required or to be given under this
Agreement will be in writing and given either (i) by personal delivery against a
receipted copy, (ii) by certified or registered United States mail, return
receipt requested, postage prepaid, (iii) by facsimile, or (iv) by attachment to
electronic mail in PDF or similar file format, at the addresses and numbers set
forth on the signature page hereto or such other addresses and numbers as a
party hereto may provide in accordance with this subsection a. Notice will be
deemed delivered when received if by personal delivery; three days after
placement with the United States Postal Service if mailed; upon receipt of a
confirmation that the transmission has been successfully sent if by facsimile;
and when sent if sent by electronic mail.

 

 

b.

This Agreement, along with any amendments from time to time made hereto,
constitutes the full, entire and integrated agreement between the parties hereto
with respect to the subject matter hereof.

 

 

c.

Executive represents and warrants to the Company that Executive is free to enter
into this Agreement and has no contract, commitment, arrangement or
understanding to or with any party that restrains or is in conflict with
Executive’s performance of the covenants, services and duties provided for in
this Agreement. Executive agrees to indemnify the Company and to hold it
harmless against any and all liabilities or claims arising out of any
unauthorized act or acts by Executive that, the foregoing representation and
warranty to the contrary notwithstanding, are in violation, or constitute a
breach, of any such contract, commitment, arrangement or understanding.
Executive further represents and warrants to the Company that Executive has
consulted with his legal, tax, accounting, and investment advisors with respect
to the advisability of entering into this agreement to the extent that Executive
has determined such consultation to be necessary or appropriate.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

d.

This contract will be binding upon and inure to the benefit of the heirs and
representatives of Executive and the assigns and successors of the Company, but
neither this Agreement nor any rights or obligations hereunder will be
assignable by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.

 

 

e.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any clause or
provision of this Agreement is held illegal, invalid or unenforceable then it is
the intention of the parties hereto that the remainder of this Agreement will
not be affected thereby. It is also the intention of the parties to this
Agreement that in lieu of each clause or provision of this Agreement that is
illegal, invalid or unenforceable, there be added, as a part of this Agreement,
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be legal, valid and enforceable.

 

 

f.

The respective rights and obligations of the parties hereunder will survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations. The provisions of this subsection
f. are in addition to the survivorship provisions of any other section of this
Agreement.

 

 

g.

No provision of this Agreement may be amended, waived or otherwise modified
without the prior written consent of all of the parties hereto.

 

 

h.

The waiver by any party hereto of a breach of any provision or condition
contained in this Agreement will not operate or be construed as a waiver of any
subsequent breach or of any other conditions hereof.

 

 

i.

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which together will be deemed to be one
and the same instrument.

 

 

j.

This Agreement was made in the state of Colorado, and will be governed by,
construed, interpreted and enforced in accordance with the laws of the state of
Colorado.

 

 

 
10

--------------------------------------------------------------------------------

 

 

Signature Page
to Employment Agreement

 

The parties hereto have executed or caused to be executed this Employment
Agreement effective as of the date first above written.

 

 

        Company:        

 

Enservco Corporation, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert D. Herlin

 

 

 

Robert D. Herlin, director, with the authority of the Board of Directors

 

 

 

 

 

          Executive:               /s/ Rick D. Kasch       Rick D. Kasch  

 

 

11